Exhibit 12 CORNING INCORPORATED AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (In millions, except ratios) Sixmonthsended June30,2015 Income from continuing operations before taxes on income $ Adjustments: Equity in earnings of equity affiliates Distributed income of equity affiliates 95 Net income attributable to noncontrolling interests 5 Fixed charges net of capitalized interest 78 Earnings before taxes and fixed charges as adjusted $ Fixed charges: Interest incurred(1) $ 83 Portion of rent expense which represents an appropriate interest factor(2) 15 Amortization of debt costs 1 Total fixed charges $ 99 Preferred stock grossed up to a pre-tax basis 60 Combined fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges 11.3x Ratio of earnings to combined fixed charges and preferred stock dividends 7.1x Interest incurred includes capitalized interest and amortization expense for debt costs. One-third of net rent expense is the portion deemed representative of the interest factor. © 2015 Corning Incorporated. All Rights Reserved. 81
